Citation Nr: 0326530	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-42 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent 
for paroxysmal atrial  tachycardia prior to May 16, 
2003. 

3.	Entitlement to an increased evaluation for paroxysmal 
atrial tachycardia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

A hearing was held in November 2000, before a Veterans Law 
Judge sitting at the RO.  The undersigned Veterans Law Judge 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

The Board notes that, during the course of this appeal, the 
veteran's evaluation for his service connected paroxysmal 
atrial tachycardia was increased to a 30 percent evaluation 
by in June 2003 effective May 16, 2003.  The veteran 
continues to disagree with the level of disability assigned.  
The issue of an evaluation in excess of 10 percent also 
remains as part of the appeal.  As such, the issues have been 
recharacterized as set forth on the title page.

The Board notes that this case was remanded in October 1998 
and April 2001, and now returns before the Board.


REMAND

In October 1998, the Board remanded this case for, among 
other things, the association of the veteran's vocational 
rehabilitation folder with the veteran's claims folder.  
There is no indication in the veteran's claims folder that 
vocational rehabilitation records were obtained.  Further, 
this case was remanded in October 1998 for the RO to obtain 
all relevant Social Security Administration records 
pertaining to the veteran, which also appear not to have been 
requested.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, these issues must be returned to the RO for an 
attempt to be made to associate the aforementioned documents 
with the claims folder.

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In the instant case, the Board notes that, 
not only is there outstanding evidence that the RO should 
attempt to obtain, as noted above, it also does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should also ensure that 
the veteran has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Accordingly, this case is REMANDED for the following 
development:

1.	The RO should associate any VA vocational 
rehabilitation records pertaining to the veteran with 
the veteran's claims folder.  If no such records are 
available, that should be noted in the veteran's 
claims file.  The RO should also contact the Social 
Security Administration to obtain all records in 
their possession pertaining to the veteran.  If no 
such records are available, that should also be noted 
in the veteran's claims file.

2.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and other applicable legal criteria, are complied 
with and satisfied.

4.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, to include a VA examination if warranted, the 
RO should adjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  The RO 
must provide adequate reasons and bases for its 
determination.  Readjudication should include 
consideration of all evidence associated with the 
claims files since the last statement or supplemental 
statement of the case.

Thereafter, the case should be returned to the Board to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




